And the within named David Brayton late master of the Sloop Swan comes into this Honble Court and for plea saith that on the second day of October Instant before any Process was served on said Sloop he in behalf of the Owners of said Sloop tender’d to the said Benjamin Brayton a bundle of mony containing about one hundred and thirty pounds old tenor desiring him to take thereout what was his just due for his Wages which he the said Benjamin absolutely refused, and the said David Brayton saith that he always was and still is ready to pay the said Benjamin what is his just due, and prays that he may be dismist with Costs
Per Am Johnson
Colony of Rhode Island etc At a Court of Vice Admiralty held at Newport in the Colony afores3 on Saturday the Sixth of October A. D. 1750. Present the Honorable Samuel Wickham Esq Deputy Judge. The Court being opend.